10

1]

12

13

14

15

16

17

18

20)

21

22

23

24

25

 

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed or ET ED” | 35

Collette Stark

2175 Cowley Wa

San Diego, CA 92110
(619) 347-0726
videosolutions@me.com

Plaintiffs in Pro Per

 

Oct 09 2018

 

 

 

CLERK, U.S, DISTRICT COURT
SOUTHERN DISTRICT GF CALIFORNIA
BY sf TrishaF DEPUTY

 

 

 

THE UNITED STATES FEDERAL DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Collette Stark, an individual,
Plaintiff,

vs.
Family First Life, LLC, a Connecticut

limited liability company;
Shawn Meaike, an individual and

‘|| officer of Family First Life; LLC; »

Lanette Sullivan, an individual and
employee Family First Life, LLC;

Defendants.

 

Civil Case No. '18CV2321 DMS JLB
COMPLAINT

 

. TCPA 47 USC §227 bya)
. TCPA 47 USC 227(¢ oy 5)
. CIPA PC §637. 637.2

JURY TRIAL DEMANDED

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 1

 

18CV

 
10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.2 Page 2 of 35

May it please the Court, Plaintiff Collette Stark (herein “Plaintiff” or
“Stark”), for this complaint against Defendant Family First Life, LLC and its
present, former and future direct and indirect parent companies, subsidiaries,
affiliates and agents (“FFL”), Shawn Meaike, an individual and officer of Family
First Life, LLC (“Meaike”), Lanette Sullivan, an individual and employee of
Family First Life, LLC (“Sullivan”), alleges as follows:

I, INTRODUCTION
1. The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
use of an ATDS is expressly alleged against Defendants Family First Life, LLC
and its present, former and future direct and indirect parent companies,
subsidiaries, affiliates and agents, Shawn Meaike, an individual and officer of
Family First Life, LLC, and Lanette Sullivan, an individual.
2. The CIPA cause of action (PC §§§632, 637.2, 632.7) filed herein for illegal
recording of the telemarketing call to Plaintiffs phone without disclosure of the
recording is alleged against Defendants Family First Life, LLC and its present,
former and future direct and indirect parent companies, subsidiaries, affiliates and
agents, Shawn Meaike, an individual and officer of Family First Life, LLC, and
Lanette Sullivan, an individual.

3. Nature of Action. Something is rotten in Connecticut and Pakistan, to wit:

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 2

 

18CV

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.3 Page 3 of 39

Family First Life, LLC and Meaike, working together and in concert, have been
bombarding Ms. Stark, without her consent, with autodialed and prerecorded calls
(“robocalls”) as well as “live-transfer” calls using an ATDS as defined by the 9"
Circuit in the Crunch! case. Ms. Stark begged FFL and Meaike to stop these
illegal calls, but since then, Defendant FFL and its hired and controlled agents have
robocalled Plaintiff six more times. Ms, Stark brings this action under the
Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), in hopes that an
injunction and damages will encourage FFL, Sullivan and Meaike to change their
ways.

Il. PARTIES
4. Plaintiff Collette Stark is a citizen of California who conducts business in
California, in this District.
5. Defendant Family First Life, LLC is a limited liability company organized
under the laws of the State of Connecticut with its principal place of business at 2
Chapman Lane, Gales Ferry, CT 06335 USA. FFL does business in this District and
throughout the United States.
6. Defendant Shawn Meaike is the president, CEO, Manager, Member,
director, officer, and alter ego of FFL. Meaike does not respect the FFL

formalities of entity operation and therefore he is not protected by its veil. Meaike

 

' Jordan Marks vs. Crunch San Diego, LLC, 14-56834 (filed September 20, 2018) by Judge Ikuta

PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 3

 

18CV

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.4 Page 4 of 35

is a citizen of Connecticut. FFL’s veil should be pierced to hold Meaike personally
liable, and FFL is the alter ego of Meaike. Meaike is the sole owner of FFL. FFL
is not a partnership and not protected by the charging order rule.
7. Defendant Lanette Sullivan, is an individual, employee and agent of FFL
acting at the direction and control of FFL. During 2018, Sullivan performed
telemarketing activities by, for and on behalf of FFL at the direction and control of
Meaike. Sullivan owns, controls and uses phone number 858-859-5054 to engage
in her scam telemarketing on behalf of her employer, FFL. Sullivan’s acts are
imputed to FFL and relationship between FFL and Sullivan is that of master-
servant and respondeat superior. FFL is vicariously liable for the acts of Sullivan.
Sullivan is a citizen of California and resides at 12979 Community Road, Suite
168, Poway, CA 92064. FFL hired others to illegally call Plaintiff multiple times
and then, eventually provided the information on Plaintiff to Sullivan who again
violated the TCPA and illegally telemarketed Plaintiff with an ATDS.
8. Family First Life, LLC, is a Connecticut LLC that has knowingly and
intentionally hired, directed and ordered Meaike and Sullivan to obtain life
insurance leads and appointments through telemarketing activities in violation of
the TCPA, CIPA and unfair competition laws of California.

IH. JURISDICTION AND VENUE

9, Jurisdiction. This Court has federal-question subject matter jurisdiction over

PLAINTIFF*S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 4

 

i8CVv

 
10

il

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

 

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.5 Page 5 of 35

the Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This
Court has supplemental subject matter jurisdiction over the Plaintiffs’ claim arising
under California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§
17200 et seq., Civil Code §1770(a)(22)(A)’, and California Invasion of Privacy
Act, Penal Code §637.2, $632.7 because those claims:

a. arises from the same nucleus of operative fact, ie., Defendant’s

telemarketing robocalls to Plaintiff;
b. adds little complexity to the case; and
c. relies on the same nucleus of facts, so it’s unlikely to predominate

over the TCPA claims.

10. Personal Jurisdiction. This Court has personal jurisdiction over FFL because
a substantial part of the wrongful acts alleged in this Complaint were committed in
California. For example, FFL made illegal telemarketing robocalls to Ms. Stark,
while she was in California. Meaike, who is the officer, director, member and
manager of FFL, has also subjected himself to personal jurisdiction in California
because he is running said criminal operation. It is a crime to violate 47 USC §501

by violating 47 USC §227(b). Sullivan is a resident of San Diego County, city of

 

? Plaintiff is not expressly propounding a cause of action for Civ, §1770(a)(22)(A) or B&P §17200 at this time, but

rather is merely putting Defendants on notice that leave to amend will be sought after discovery.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 5

 

l8CV

 
10

11

12

13

14

15

16

\7

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.6 Page 6 of 35

Poway. FFL is not registered to do business in California and knowingly directed
FFL to engage in illegal telemarketing in violation of the TCPA. A Pakistan
telemarketing organization initiated the primary telemarketing calls to Plaintiff and
then sold, transferred and provided the lead to the other defendants in this matter in
a knowingly illegal manner.

11. "Where, as here, there is no applicable federal statute governing personal
jurisdiction, the district court applies the law of the state in which the district court
sits." Yahoo! Inc. v. La Ligue Contre Le Racisme Et L'Antisemitisme, 433 F.3d
1199, 1205 (Oth Cir. 2006); Panavision Intern., L.P. v. Toeppen, 141 F.3d 1316,
1320 (9th Cir. 1998). "Because California's long-arm jurisdictional statute is
coextensive with federal due process requirements, the jurisdiction analyses under
state law and federal due process are the same." Yahoo!, 433 F.3d at 1205 (citing
Panavision, 141 F.3d at 1320). Due process requires that Defendants must have
minimum contacts with the forum such that the assertion of jurisdiction in that
forum "'does not offend traditional notions of fair play and substantial justice."
Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th Cir. 2005) (quoting Int’
Shoe Co. v. Washington, 326 U.S. 310, 315, 66 8. Ct. 154, 90 L. Ed. 95 (1945)).
12. There are two types of personal jurisdiction: general and specific. Daimler
AG v. Bauman, 134 S. Ct. 746, 754-55, 187 L. Ed. 2d 624 (2014). "For general

jurisdiction to exist over a nonresident defendant... , the defendant must engage

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 6

 

18CV

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.7 Page 7 of 35

in ‘continuous and systematic general business contacts,' that 'approximate physical
presence’ in the forum state." Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
797, 801 (9th Cir, 2004) (quoting Helicopteros Nacionales de Colombia, S.A. v.
Hall, 466 U.S. 408, 416, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984); Bancroft &
Masters, Inc. v. Augusta Nat'l, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)) (internal
citations omitted). To establish specific jurisdiction, Plaintiff must show: "(1) [t]he
non-resident defendant . . . purposefully direct[ed] [its] activities or consummate[d]
some transaction with the forum or resident thereof; or perform some act by which
[it] purposefully availfed] [itself] of the privilege of conducting activities in the
forum, thereby invoking the benefits and protections of its laws; (2) the claim must
be one which arises out of or relates to the defendant's forum-related activities; and
(3) the exercise of jurisdiction must comport with fair play and substantial justice,
i.e. it must be reasonable." /d. at 802. At least two courts in the 9th have found
specific jurisdiction in circumstances similar to this case. One court found personal
jurisdiction where the out-of-state defendant sent numerous unsolicited fax
advertisements to a California-based plaintiff. Global Commce'ns, Inc. v. Blue Jay,
Inc., No. C 08-4254 PJH, 2009 U.S. Dist. LEXIS 1616, 2009 WL 29905, at *2, 8-
10 (N.D. Cal. Jan. 5, 2009). Another court found personal jurisdiction where the
defendant operated a website that the California-plaintiff used, called and emailed

the plaintiff numerous times, and the plaintiff's claims arose out of those contacts.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 7

 

18CV

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.8 Page 8 of 35

Heidorn v. BDD Mktg. & Mfg. Co., LEC, No. C-13-00229 JCS, 2013 U.S. Dist.
LEXIS 177166, 2013 WL 6571629, at *8 (N_D. Cal. Aug. 19, 2013). Drew v.
Lexington Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S. Dist.
LEXIS 52385, at *4-7 (N.D. Cal. Apr. 18, 2016)
13, Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-
(2) because a substantial part of the events giving rise to the claims occurred in this
District and because Defendant Sullivan resides in, i.e., is subject to personal
jurisdiction in, this District. Moreover, FFL is required to be registered with the
California Secretary of State and does substantial business in this District. FFL has
purposefully directed its activities to California and advertises that it does business
in California on its web page at www.familyfirstlife.com.

IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
14. In 1991, Congress enacted the TCPA in response to a growing number of
consumer complaints regarding telemarketing.
15. The TCPA makes it unlawful “to make any call {other than a call made for
emergency purposes or made with the prior express consent of the called party)
using an automatic telephone dialing system or an artificial or prerecorded voice...
to any telephone number assigned to a ... cellular telephone service.” 47 U.S.C.
§227(b)(1)(A)(iii).

16. The TCPA makes it unlawful “to initiate any telephone call to any

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 8

 

 

18CV

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.9 Page 9 of 35

residential telephone line using an artificial or prerecorded voice to deliver a
message without the prior express consent of the called party, unless the call is
initiated for emergency purposes, is made solely pursuant to the collection of a
debt owed to or guaranteed by the United States, or is exempted by rule or order”
of the Federal Communication Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).
17. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(b). 47 U.S.C. § 227(b)(3).

18. The TCPA makes it unlawful to make telemarketing solicitations to
telephone numbers on the National Do Not Cali Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).

19. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(c). 47 U.S.C. § 227(c)(5).

20. According to findings of the FCC, the agency vested by Congress with
authority to issue regulations implementing the TCPA, automated or prerecorded
telephone calls are a greater nuisance and invasion of privacy than live solicitation
calls and can be costly and inconvenient.

21. The FCC also recognizes that “wireless customers are charged for incoming
calls whether they pay in advance or after the minutes are used.” Jn re Rules and
Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Red.

14014, 14115 § 165 (2003).

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 9

 

18CV

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

(ase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.10 Page 10 of 3

22. The FCC requires “prior express written consent” for all autodialed or
prerecorded telemarketing robocalls to wireless numbers and residential lines. In
particular:

[A] consumer’s written consent to receive telemarketing robocalls
must be signed and be sufficient to show that the consumer: (1)
received clear and conspicuous disclosure of the consequences of
providing the requested consent, i.e., that the consumer will receive
future calls that deliver prerecorded messages by or on behalf of a
specific seller; and (2) having received this information, agrees
unambiguously to receive such calls at a telephone number the
consumer designates. In addition, the written agreement must be
obtained without requiring, directly or indirectly, that the agreement
be executed as a condition of purchasing any good or service. In the
Matter of Rules & Regulations Implementing the Tel. Consumer Prot.
Act of 1991, 27 FCC Red. 1830, 1844 9 33 (2012) (footnote and
internal quotation marks omitted).

23. FCC regulations “generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.” In the Matter
of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10
FCC Red. 12391, 12397 ¢ 13 (1995).

24. The FCC confirmed this principle in 2013, when it explained that “a seller
... may be held vicariously liable under federal common law principles of agency
for violations of either section 227(b) or section 227(c) that are committed by
third-party telemarketers.” In the Matter of the Joint Petition Filed by Dish

Network, LLC, 28 FCC Red. 6574, 6574 1 (2013).

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 10

 

 

 

18CV

 
10

‘1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Pase 3:18-cv-02321-DMS-JLB Document 1 Filed 10/09/18 PagelD.11 Page 11 of 35

25. The 9" Circuit has defined an ATDS as follows: “we conclude that the
statutory definition of ATDS is not limited to devices with the capacity to call
numbers produced by a “random or sequential number generator,” but also
includes devices with the capacity to dial stored numbers automatically.
Accordingly, we read § 227(a)(1) to provide that the term automatic telephone
dialing system means equipment which has the capacity—(1) to store numbers to
be called or (2) to produce numbers to be called, using a random or sequential
number generator—and to dial such numbers.”

26. Senator Fritz Hollings complained, “[c]omputerized calls are the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at
night; they force the sick and elderly out of bed; they hound us until we want to rip
the telephone right out of the wail.” 137 Cong. Rec. $16,205 (daily ed. Nov. 7,
1991) (statement of Sen. Hollings). Recipients deemed that “automated telephone
calls that deliver an artificial or prerecorded voice message are more of a nuisance
and a greater invasion of privacy than calls placed by ‘live’ persons.” S. Rep. No.
102-178, at 4.

27. The plausibility standard ‘calls for enough fact to raise a reasonable
expectation that discovery will reveal evidence’ of the defendant’s liability.”
Miyahira v. Vitacost.com, Inc., 715 F.3d 1257, 1265 (11th Cir. 2013) (quoting

Twombly, 550 U.S. at 556). The Federal Communications Commission (“FCC”)—

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 11

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.12 Page 12 of 3

which has authority to implement the TCPA’s provisions, see 47 U.S.C. §
227(b)(2)— has stated that a plaintiff, to establish a TCPA violation, “need only
show that [the Defendant] called a number assigned to a cellular telephone service
using an automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo
Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012). Because the Defendants
have violated multiple subsections of 47 U.S.C. §227, including but not limited to
AT U.S.C. §227(b)(1 (A) and §227(c), then Defendants, and each of them, have
committed the criminal violation of 47 U.S.C. §501.

28. “[P|rior express consent is an affirmative defense, not an element of the
claim,” meaning a plaintiff “need not plead that he did not give his prior express
consent.” Manfred v. Bennett Law, PLLC, No. 12-CV—61548, 2012 WL 6102071,
at *2 (S.D. Fla. Dec. 7, 2012). Rather, “[t]he only thing [a] [p]laintiff must plead
to establish a violation of the TCPA is that the [defendants left voicemail
messages at a number assigned to a cellular telephone service using an automatic
dialing system or an artificial or pre-recorded voice.” Id. (denying motion to
dismiss for failure to state a claim where the plaintiff alleged “that [the]
[djefendants used an Automatic Telephone Dialing System or an artificial or pre-
recorded voice to place the telephone calls to ithe] [plaintiffs cellular phone.’’).
29. Plaintiff Stark alleges that Defendants placed repeated automated telephone

calls to Plaintiff Stark’s cell phone (619-347-0726) from Defendant’s phones and

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 12

 

 

UT

18CV

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

base 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.13 Page 13 of 3

that the calls exhibited signs of being made with an Automated Telephone Dialing
System, including repeated telemarketing calls to Plaintiff Stark within a period of
time and the presence of a pause or click (which is proven by the recording), which
is commonly associated with an Automated Telephone Dialing System (ATDS).
Those allegations are true and are sufficient to establish the elements of a TCPA
claim. Defendant FFL’s telemarketing agent also admitted on the call that they
used an ATDS to initiate the dialing of the call to Plaintiff Stark.
30. ABC, Inc (a Doe Defendant to be named after discovery reveals the same)
that was hired by FFL and FFL to knowingly and intentionally make robo-dialed
calls to Plaintiff Stark with a pre-recorded voice message that was used for
telemarketing purposes between June 30, 2017 and October 9, 2018. ABC, Inc has
subsequently made illegal telemarketing calls to Stark and discovery may very well
lead to adding ABC, Inc as a defendant herein.
31. California Civil Code section 1770(a)(22){A) prohibits prerecorded
telemarketing messages.
32. As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA
case regarding calls to a non-debtor similar to this one:

The Telephone Consumer Protection Act...is well known for

its provisions limiting junk-fax transmissions. A less-litigated

part of the Act curtails the use of automated dialers and

prerecorded messages to cell phones, whose subscribers often

are billed by the minute as soon as the call is answered--and
routing a call to voicemail counts as answering the call. An

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 13

 

 

18CV

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(

 

hase 3:18-cv-02321-DMS-JLB Document 1 Filed 10/09/18 PagelD.14 Page 14 of 3

automated call to a landline phone can be an annoyance; an

automated call to a cell phone adds expense to annoyance.

Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7" Cir. 2012)
33. As the Court unanimously held in Haines v. Kerner, 404 U.S. 519 (1972), a
pro se complaint, "however inartfully pleaded," must be held to "less stringent
standards than formal pleadings drafted by lawyers" and can only be dismissed for
failure to state a claim if it appears "beyond doubt that the plaintiff can prove no
set of facts in support of his claim which would entitle him to relief." Id., at 520-
521, quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957).” Estelle v.
Gamble (1976) 429 U.S. 97, 106 [97 S.Ct. 285, 292, 50 L.Ed.2d 251, 261].

V. STANDING

34. The court must evaluate lack of statutory standing under the Rule 12(b)(6)
standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
because Plaintiffs are proceeding pro se, their complaint “must be held to less
stringent standards than formal pleadings drafted by lawyers” and must be
“liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
(reaffirming standard reviStark pro se complaints post-Twombly). The Ninth
Circuit has concluded that the court's treatment of pro se filings after Twombly and
Iqbal remain the same and pro se pleadings must continue to be liberally
construed. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also McGowan

v. Hulick, 612 F.3d 636, 640-42 (7th Cir. 2010); Bustos v. Martini Club Inc., 599

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 14

 

 

18CV

 

i
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 |

25

 

base 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.15 Page 15 of 6

F.3d 458, 461-62 (Sth Cir. 2010); Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir.
2009) (noting that even following Twombly and Iqbal, “we remain obligated to
construe a pro se complaint liberally”).

35, Standing is proper under Article III of the Constitution of the United States
of America because Plaintiff's claims state:

A. A valid injury in fact;

B. which is traceable to the conduct of Defendants;

C. and is likely to be redressed by a favorable judicial decision. See,
Spokeo, Inc. v. Robins, 578 U.S._ (2016) at 6, and Lujan v. Defenders
of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
three prongs above.

The “Injury in Fact” Prong.

36. Plaintiff's injury in fact, must be both “concrete” and “particularized” in
order to satisfy the requirements of Article III of the Constitution, as laid out in
Spokeo (Id.). For an injury to be “concrete,” it must be a de facto injury, meaning
that it actually exists. In the present case, Plaintiff was called on her cellular phone
at least six (6) times by Defendants. In fact, Plaintiff expressly informed

Defendants to cease and desist from all future telemarketing on the very first call.

Such calls are a nuisance, an invasion of privacy, and an expense to Plaintiff in

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 15

 

 

18CV

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

frase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.16 Page 16 of 35

multiple ways. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.
2012). Defendant’s invasion of Plaintiff's right to privacy is further exacerbated by
the fact that Plaintiff's phone number, at all times relevant to this litigation, was on
the National Do-Not-Call Registry ( hereinafter, “DNC Registry”). As well,
Plaintiff had no prior business relationship with Defendants prior to receiving the
seriously harassing and annoying calls as well as the extortionate threats by
Meaike. All of Plaintiff's injuries are concrete and de facto. For an injury to be
“particularized” means that the injury must “affect the plaintiff in a personal and
individual way.” Spokeo, Inc. v. Robins, 135 8.Ct. 1540, 578 U.S. ___ (2016) at 14.
In the instant case, it was Plaintiff's phone that was called and it was
Plaintiff who answered the calls. It was Plaintiff's personal privacy and peace that
was invaded by Defendant’s persistent phone calls using an ATDS and a pre-
recoded message, despite Plaintiff having no prior business relationship with
Defendants and Plaintiff's attempt to avoid the damage by registering her number
on the DNC Registry.
The “Traceable to the Conduct of Defendants” Prong
37. The second prong required to establish standing at the pleadings phase is
that Plaintiff must allege facts to show that their injury is traceable to the conduct
of Defendants. In the instant case, this prong is met by the fact that the calls to

Plaintiff's cellular phone and home phone (land line) were placed either by

PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 16

VW

 

[8CV

 
10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

UT

Pase 3:18-cv-02321-DMS-JLB Document 1 Filed 10/09/18 PagelD.17 Page 17 of3

Defendants directly, or by Defendants’ agent at the express direction and control of
Defendants. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten
factor test? from the 9" Circuit and Civil code §2307.

The “Enjury is Likely to be Redressed by a Favorable Judicial Opinion”
Prong

38. The third prong to establish standing at the pleadings phase requires Plaintiff
to allege facts to show that the injury is likely to be redressed by a favorable
judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a
request for damages for each call made by Defendants, as authorized by statute in
47 U.S.C. § 227. The statutory damages were set by Congress and specifically
redress the financial damages suffered by Plaintiff. Furthermore, Plaintiff's
Prayers for Relief request injunctive relief to restrain Defendants from the alleged
abusive practices in the future. The award of monetary damages and the order for
injunctive relief redress the injuries of the past and prevent further injury in the
future. Because all standing requirements of Article III of the U.S. Constitution
have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S. _ (2016), Plaintiff

has standing to sue Defendants on the stated claims.

 

3 1) the control exerted by the employer, 2) whether the one employed is engaged in a distinct occupation, 3) whether the work
is normally dene under the sapervision of an employer, 4) the skill required, 5) whether the employer supplies tools and
instrurnentalities [and the place of work]. 6) the length of time employed, 7) whether payment is by time or by the job, 8)
whether the work is in the regular business of the employer, 9) the subjective intent of the parties, and 10) whether the
employer is or is not in business.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 17

 

 

18CV

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ea

fase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.18 Page 18 of 35

 

 

WV

39. “.,.[C]ourts in the Ninth Circuit have held that "allegations of nuisance and
invasions of privacy in TCPA actions are concrete" injuries that establish standing.
See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). In Mbazamo, the court
held that a violation of the TCPA represents a concrete injury because "[t|he
history of sustaining claims against both unwelcome intrusion into a plaintiff's
seclusion and unceasing debt-collector harassment are squarely ‘harm[s] that [have]
traditionally been regarded as providing a basis for a lawsuit." Mbazomo, 2016
U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
1549-50). The court declined to follow Romero, explaining that Romero
"improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a)....A
plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist. LEXIS 175224, at *7-8.

40. “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and
‘actual or imminent, not conjectural or hypothetical.’” Spokeo., at 1548 (quoting
Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
distinct from particularization. Jd. An injury is “particularized” if it affects “the

plaintiff in a personal and individual way.” Jd. In addition, for an injury to be

PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 18

 

18CV

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Pase 3:18-cv-02321-DMS-JLB Document 1 Filed 10/09/18 PagelD.19 Page 19 of 3

“concrete”, it must be “de facto,” meaning that it is “real” and not “abstract.” Id.
However, an injury need not be “tangible” in order to be “concrete,” and intangible
injuries may constitute injury in fact. /d. at 1549. In order to determine whether an

intangible harm constitutes injury in fact, Spokeo provided two factors to be

whether the statutory violation bears a ‘close relationship to a harm that has
traditionally been regarded as providing a basis for a lawsuit in English or
American courts,’ and (2) congressional judgment in establishing the statutory
right, including whether the statutory right is substantive or procedural.” Matera v.
Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
Spokeo also held that “the violation of a procedural right granted by statute can be
sufficient in some circumstances to constitute injury in fact.” Spokeo, 136 S. Ct. at
1549. In such a case, a plaintiff “need not allege any additional harm beyond the
one [the legislature} has identified.” Id.

41. The TCPA provides a private right of action for violations of § 227(b) and
the associated regulations. 47 U.S.C. § 227(b)(3). Subsection (b) prohibits calls
{other than for an emergency) to a telephone number assigned to a cellphone by
way of an automatic telephone dialing system ("ATDS") without the prior express
consent of the called party. AT U.S.C. § 227(b){1)(A)Gi1). In the Ninth Circuit, a

plaintiff must show: (1) "the defendant called a cellular telephone number; (2)

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 19

 

considered: “history and the judgment of Congress.” Id. at 1549. Specifically, “(1) |.

 

18CV

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

K

 

pase 3:18-cv-02321-DMS-JLB Document 1 Filed 10/09/18 PagelD.20 Page 20 of 36

"using an automatic telephone dialing system; (3) without the recipient's prior
express consent.” Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043
(9th Cir. 2012). A plaintiff must also be a "called party” within the definition of
the TCPA. Charkchyan v. EZ Capital, No. 2:14-cv-03564-ODW (ASx), 2015 U.S.
Dist. LEXIS 76560, 2015 WL 3660315, at *3 (C.D. Cal. June 11, 2015)

42. First, a text message and a prerecorded robotic voice message call are both a
“call" for purposes of the TCPA. Satterfield v. Simon & Schuster, Inc., 569 F.3d
946, 952-54 (9th Cir. 2009). Plaintiff supports these allegations with activity logs
from July 2017 to October 2018 documenting the 6 calls. This element is satisfied.
43. Second, Plaintiff adequately pleads use of an automatic telephone dialing
system ("ATDS"). The TCPA defines ATDS to mean "equipment which has the
capacity — (A) to store or produce telephone numbers to be called, using a random
or sequential number generator; and (B) to dial such numbers." 47 U.S.C. §
227(a)(1). The focus of the inquiry is on the equipment's capacity to perform this
function. See Satterfield, 569 F.3d at 951. "Accordingly, a system need not
actually store, produce, or call randomly or sequentially generated telephone
numbers, it need only have the capacity to do it." Jd. Defendants called with a
prerecorded message, which, by definition requires an auto-dialer that operates

without human intervention.

PLAINTIFF’*S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 20

 

 

18CV

 
10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

 

pase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.21 Page 21 of 3

44, "In proving a defendant's use of [an] ATDS under the TCPA, courts have
recognized the difficulty a plaintiff faces in knowing the type of calling system the
defendant used without the benefit of discovery." Charkchyan, 2015 U.S. Dist.
LEXIS 76560, 2015 WL 3660315 at *3. For example, in Charkchyan, the |
plaintiff's allegations supported the use of an ATDS. Jd. In that case, the plaintiff
described the messages received "as being formatted in SMS short code, '670-76,"
and as being impersonally scripted. Jd. This was enough to establish the defendant
used an ATDS. fd. Similarly, in Kramer v. Autobytel, the plaintiff alleged
sufficient facts to support a reasonable inference that the defendants used an
ATDS: "[The plaintiff] described the messages from SMS short code 77893, a
code registered to |a defendant]. The messages were advertisements written in an
impersonal manner. [And,] [the plaintiff] had no other reason to be in contact with
the Defendants." 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010). In contrast, the
plaintiff in Williams v. T-Mobile USA, Inc. failed to plead more than "legal
conclusions couched in fact" when asserting the "barrage of calls and...
frequency and pattern of the calls provide[d] the necessary factual support." No.
15-cv-3384-JSW, 2015 U.S. Dist. LEXIS 140077, 2015 WL 5962270, at *2-3
(N.D. Cal. Oct. 14, 2015). See also Daniels v. ComUnity Lending, Inc., No.

13cv488-WQH-JMA, 2014 U.S. Dist. LEXIS 1606, 2014 WL 51275, at *5 (S.D.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 21

 

18CV

 

 
10

iH

12

13

14

15

16

17

18

19

20

21

22

23

24

25

frase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.22 Page 22 of 3

Cal. Jan. 6, 2014) (ATDS use not plausible because the allegations indicated the
defendants directed calls specifically towards the plaintiff).

45. Here, Plaintiff alleges that Defendants contacted him using a "telephone
dialing system." This is insufficient standing alone, but as in Charkchyan and
Kramer, Plaintiff alleges sufficient additional facts. First, each of the calls are
available to the Court as audio recordings of the robotic voice message that

initiated the calls. Second, the calls are impersonal advertisements: they do not

declares that she has never heard of Defendants, visited any location operated by
Defendants prior to the harassing and annoying calls, nor provided her cellular
telephone numbers to Defendants or consented to receive calls from Defendants.
Plaintiff never went to any web page to sign up with or consent to calls by
Defendant FFL, Defendant Sullivan or Defendant Meaike. Plaintiff also has had
no prior business relationship with Defendants. Plaintiff had no reason to be in
contact with Defendants nor has she ever purchased any kind of product or service
from Defendant FFL or its Pakistan lead source. Plaintiff's allegations are
sufficient to establish that Defendants used an ATDS in sending their prerecorded
solicitation messages and in making live telemarketing calls to Plaintiff.

46. Third, Plaintiff adequately pleads that the conduct was without hier prior

express consent. "Prior express consent" under the TCPA is "consent that is clearly

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 22

 

 

address Plaintiff personally and they advertise Defendant’s product. Third, Plaintiff

“ST

18CV

 

 
10

ll

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

(ase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.23 Page 23 of 35

 

and unmistakably stated." Satterfield, 569 F.3d at 955; Charkchyan, 2015 U.S.
Dist. LEXIS 76560, 2015 WL 3660315 at *3. Moreover, "It]he Federal
Communications Commission (FCC’), tasked with instituting implementing
regulations for the TCPA, added an express written consent requirement in the case
of messages that 'include[] or introduce[] an advertisement or constitute[]
telemarketing." Meyer v. Bebe Stores, Inc., No. 14-cv-00267-YGR, 2015 U.S.
Dist. LEXIS 12060, 2015 WL 431148, at *3 (N.D. Cal. Feb. 2, 2015) (citing 47
C.F.R. § 64.1200(a)(2)). An "advertisement" includes "any material advertising
the commercial availability or quality of any property, goods, or services." 47
C.F.R. § 64.1200()(1). "Telemarketing" means the initiation of a telephone call or
message for the purpose of encouraging the purchase or rental of, or investment in,
property, goods, or services, which is transmitted to any person." Jd. §
64.1200(f)(12). Establishing prior express consent of the called party "is an
affirmative defense for which the defendant bears the burden of proof."
Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.

47. In Charkchyan, the plaintiff did not give prior express consent. /d. There, the
plaintiff claimed: "(1.} he [was] the current subscriber to the cellular telephone at
issue; (2) he [had] never heard of [the defendant]; (3) he [had] never visited any
location operated by [the defendant]; and (4) he [had] never provided his cellular

number to [the defendant], nor consented to receiving calls from [the

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 23
18CV

 

 

 
 

10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

(

base 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.24 Page 24 of 3

defendant]." /d. Where the defendant failed to provide any conflicting evidence, |
this was sufficient. Id.

48. Similarly, in Plaintiff's case, the allegations establish that she did not give
prior express consent. She declared that she was “the regular user and subscriber
to the cellular telephone number at issue." She also declared that she has "never
heard of [Defendants], visited any location operated by [Defendants], provided
[his] cellular telephone number to [Defendants,] or consented to receive text
messages from [Defendants]." As in Charkchyan, these allegations are sufficient
to support Plaintiff's claims that she did not give prior express consent authorizing
Defendants to send the prerecorded messages. Furthermore, the calls promote the
sender's illegal life insurance business and fall within the FCC's definition of an
advertisement and/or telemarketing. Thus, express written consent was required,
and there is no evidence of such. This element is consequently satisfied.

49, Fourth, Plaintiff sufficiently pleads that she was the "called party." To have
standing under the TCPA, a plaintiff must be the "called party." See Charkchyan,
2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3, *4; 47 U.S.C. §
227(b)(1)(A). A telephone service subscriber is the "called party" within the
meaning of the TCPA. Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL
3660315 at *3; Gutierrez v. Barclays Group, No. 10cv1012 DMS (BGS), 2011

USS. Dist. LEXIS 12546, 2011 WL 579238, at *4 (S.D. Cal. Feb. 9, 2011). Here,

PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 24

 

 

UT

18CV

 

 
10
11
12
13

14
15

16

17

18

19

20

21

22

23

24

25

base 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.25 Page 25 of 3

Plaintiff declares that she was “the regular user and subscriber to the cellular phone
number" that received the calls and messages. Plaintiff is therefore the "called
party." See Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.
Drew v. Defendants Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S.
Dist. LEXIS 52385, at *11-16 (N.D. Cal. Apr. 18, 2016)

VI. FACTUAL ALLEGATIONS
A. Family First Life, LLC
50. One of FFL’s strategies for marketing its services is placing telemarketing
robocalls to those who have not consented to receive such solicitations, including
Plaintiff.
51. On information and belief, FFL uses equipment that has the capacity to store
or produce random or sequential telephone numbers to be called and that includes
autodialers and predictive dialers (each an “automatic telephone dialing system” or
“ATDS”). Plaintiff heard a balloon popping sound along with a pause and a click
at the beginning of each telemarketing call made to Plaintiff by Sullivan, the
Pakistan lead company, Maeike and by FFL.
52. A Pakistan lead company sold leads to FFL and Sullivan, and FFL is the
marketing agent for American General Life Insurance Company. Sullivan
knowingly advertises for FFL and has received an action notice of appointment

from American General Life Insurance Company. Each Defendant knows of and

PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 25

 

 

 

18CV

 
10

11

12

13 }

14

15

16

17

[8

19

20

al

22

23

24

25

 

fase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.26 Page 26 of 35

in aware of each of the other Defendant’s duties, responsibilities and function
within the telemarketing operation. Each Defendant is a co-conspirator with each
other Defendant in this matter. They all know each other, they all talk to
eachother. They have all designed, planned and orchestrated the telemarketing
scheme and scam together.

B. Plaintiff

53. Plaintiff Collette Stark is, and at all times mentioned herein was, a “person”
as defined by 47 U.S.C, § 153(39). |

C. Telephone number 619-347-0726

54. A phone number beginning 619-347-0726 is registered to Ms. Stark.

55. 619-347-0726 is on the National Do Not Call Registry.

56. Ms. Stark answers calls made to 619-347-0726.

57. Ms. Stark pays the phone bills for 619-347-0726.

D. FFL’s Iilegal Telemarketing Robocalls to Plaintiff

58. On September 28, 2018, a call to 619-347-0726, which is Ms. Stark’s
cellular telephone, caused her cell phone to ring. Ms. Stark picked up. The person
on the other end wasn’t anyone Ms. Stark knew. In fact, it wasn’t a person at all; it
was a prerecorded voice. The voice advertised life insurance. It was not until

Sullivan showed up at the designated property that Sullivan confessed that she was

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 26

 

 

18CV

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

M4

 

ase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.27 Page 27 of 3

employed by FFL and provided a business card showing that she in fact was an
employee of FFL.

59, Plaintiff has never heard of FFL or Meaike and had not given them
permission to call him, let alone with a telemarketing robocall. Ms. Stark was
surprised and frustrated to be interrupted by a prerecorded solicitation to a phone
number that had long been on the National Do No Call Registry. Previously, in
September of 2018, a call to 619-347-0726 caused Ms. Stark’s cell phone to ring
again. Again it was a prerecorded voice, again advertising life insuarnce, again
from FFL.

60. It didn’t stop there. FF'L placed at least 13 telemarketing robocalls to Ms.
Stark. The calls on September 28, 2018 came from 415-707-1084 which turns out
to be a totally spoofed phone number. The agent on the phone said he was with
FFL. The agent said his name was Jason Roy on the second call and he said that
Lanette Sullivan would be coming out to the property for the life insurance
consultation. Upon information and belief, Jason Roy’s real name is Muhammed
Akbar bin Laden and he spoke with a heavy middle-eastern accent. Jason Roy
stated he was with FFL headquartered in Connecticut.

61. Most of these robocalls used a prerecorded or artificial voice, while the rest
were marked by an unnatural click or pause at the beginning—signaling to Ms.

Stark that the call was placed by an ATDS rather than manually dialed by a person.

PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 27

 

 

18CV

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Pase 3:18-cv-02321-DMS-JLB Document 1 Filed 10/09/18 PagelD.28 Page 28 of 3

62. Six of FFL’s telemarketing robocalls were made to Ms. Stark while she was
in California, in this District.
63. More than a dozen of FFL’s telemarketing robocalls were made to Ms. Stark
after FFL knew of her desire to never been solicited via telemarketing calls, which
is publicly known in this District.
64. Ms. Stark repeatedly asked FFL to stop calling.
65. Due to the massive volume of robocalls made by Defendant FFL to her,
Plaintiffs’ investigation into the calls and their illegal features (e.g., prerecorded
voices and placement by an ATDS, as manifested by beginning with an unnatural
click or pause) is ongoing. Based on what is known to Plaintiff so far, the
following table summarizes some of the non-emergency telemarketing robocalls
placed by FFL to Plaintiff:

9/28/18 at 3:09 PM from Jason Roy from 415-707-1084

9/28/18 at 3:20 PM from Jason Roy from 415-707-1084

9/29/18 at 1:22 PM from Jason Roy from 415-707-1084

10/6/18 at 7:37 PM from Lanette Marie Sullivan from 858-859-5054

There were additional calls because the 9/28/2018 demonstrated that the
caller already had personal information of Plaintiff including her name, age and

address. Discovery will force Defendants to provide evidence on the prior calls.

PLAINTIFF*S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 28

 

Ol

 

18CV

 
10

il

12

13

14

15

16

V7

18

19

20

21

22

23

24

25

M4

 

frase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.29 Page 29 of 35

VIL. FIRST CLAIM FOR RELIEF
(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C, § 227(b)(1)(A))

66. Plaintiffs reallege and incorporate by reference each and every allegation set
forth in the preceding paragraphs.

67. The foregoing acts and omissions of FFL and/or its affiliates or agents
constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making
non-emergency telemarketing robocalls to the cellular telephone number of
Plaintiff without prior express written consent.

68. Sullivan and Meaike are affiliates and agents of FFL.

69. Each named defendant in this matter is vicariously liable for the acts and
actions of each of the other named defendants under the Gomez case from the US
Supreme Court handed down on January 20, 2016.

70. Plaintiff has no pre-existing business relationship with any of the
Defendants.

71. Defendants are not a non-profit or not-for-profit entity.

72. Defendants are not a political organization.

73. Defendants were not taking a poll or vote.

74. Defendants were not attempting to collect on a student loan.

75. Plaintiff is entitled to an award of at least $500 in damages for each such

|| violation. 47 U.S.C. § 227(b)(3\(B).

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 29

 

WV

 

18CV

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(

 

76. Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)(3).

77. Plaintiff also seek a permanent injunction prohibiting FFL and its affiliates
and agents from making non-emergency telemarketing robocalls to cellular
telephone numbers without prior express written consent of the called party.

VII SECOND CLAIM FOR RELIEF
(Non-Emergency Robocalls to Residential Telephones, 47 U.S.C. § 227(b)(1)(B))

78. Ms. Stark realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs.

79, The foregoing acts and omissions of FFL and/or its affiliates or agents
constitute multiple violations of the TCPA, 47 U.S.C. § 227(b){1)(B), by making
non-emergency prerecorded telemarketing calls to the residential telephone 619-
347-0726 number of Ms. Stark without prior express written consent.

80. Sullivan and Meaike are affiliates and agents of FFL.

81. Plaintiff has no pre-existing business relationship with any of the
Defendants.

82. Defendants are not a non-profit or not-for-profit entity.

83. Defendants are not a political organization.

84. Defendants were not taking a poll or vote.

85. Defendants were not attempting to collect on a student loan.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 30

 

pase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.30 Page 30 of 3

UT

18CV

 

 
10

H

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

 

Pase 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.31 Page 31 of 35

WV

86. Ms. Stark is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(b)(3)(B).
87. Ms. Stark is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)(3).
88. Ms. Stark also seeks a permanent injunction prohibiting FFL and its
affiliates and agents from making non-emergency prerecorded telemarketing calls
to residential telephone numbers without prior express written consent of the called
party.

IX. THIRD CLAIM FOR RELIEF

(Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))

89. Plaintiffs reallege and incorporate by reference each and every allegation set
forth in the preceding paragraphs.

90. The foregoing acts and omissions of FFL and/or its affiliates or agents
constitute multiple violations of the TCPA, 47 U.S.C. § 227(c), by making
telemarketing solicitations to residential and wireless telephone numbers listed on
the Federal Government’s National Do Not Call Registry. 47 C.F.R.
§64.1200(c)(2).

91. Sullivan and Meaike are affiliates and agents of FFL.

92. Plaintiff has no pre-existing business relationship with any of the

Defendants.

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 31

 

 

18CV

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.32 Page 32 of 3

93. Defendants are not a non-profit or not-for-profit entity.
94. Defendants are not a political organization.
95. Defendants were not taking a poll or vote.
96. Defendants were not attempting to collect on a student loan.
97. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(c)(5)(B).
98. Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(c)(5).
99. . Plaintiff also seeks a permanent injunction prohibiting FFL and its affiliates
and agents from making telemarketing solicitations to residential and wireless
telephone numbers listed on the Federal Government’s National Do Not Call
Registry.
X. PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against all Defendants, jointly and
severally, as follows:

A. Leave to amend this Complaint to conform to the evidence presented at trial;

B. A declaration that actions complained of herein by Meaike, Sullivan and

FFL violate the TCPA and CIPA;

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 32

 

 

18CV

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Pase 3:18-cv-02321-DMS-JLB Document 1 Filed 10/09/18 PagelD.33 Page 33 of 3

C. An order enjoining Meaike, Sullivan and FFL and its officers, employees,
affiliates and agents from engaging in the unlawful conduct set forth
herein, including violation of 47 USC §501;

D. An award to Plaintiff of damages, as allowed by law under the TCPA, and
not limited to the calls listed in the preliminary table above;

E. For statutory damages in the amount of $5,000 per violation pursuant to
California Penal Code §637.2(a)(1) or, if greater, three times actual
damages as provided in California Penal Code §637.2(a)(2);

F. $500 plus threefold damages for intentional or willful violation of the Do-
Not-Call Registry for each and every call;

G. For punitive damages in an amount to be determined with exactness at trial
herein;

H. For a preliminary and permanent injunction to restrain further violations of
the CIPA, pursuant to California Penal Code §637.2(b);

I. For the payment of reasonable attorneys’ fees and costs of suit incurred
herein under all applicable statutes and rules including under Cal. Civ.
Proc. Code §1021.5 for attorneys that have been or will be hired;

J. For an injunction prohibiting all Defendants from ever contacting Plaintiff
ever again in any manner whatsoever, including spam texting,

robodialing, and spam emailing;

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 33

 

UT

 

18CV

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Pase 3:18-cv-02321-DMS-JLB Document 1 Filed 10/09/18 PagelD.34 Page 34 of 3

K. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
DNC registered number;

L. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;

M. $1,500 for each violation of 47 CFR §64.1200(d)(1) failure to provide copy
of written do not call policy;

N. $1,500 for each violation of 47 CFR §64.1200(b)(1) failure to state name of
business at beginning of call;

O. $1,500 for each violation of 47 USC §227(b)(1)(A)(Gil) willful or knowing
call to cellular phone;

P. $1,500 for each violation of 47 USC §227(b)(1) for using an ATDS;

Q. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
number on the DNC registry; and

R. For any other relief that the Court deems just and proper.

XI. DEMAND FOR JURY

f

/S/ Collette Stark
Collette Stark, Plaintiff

Plaintiff demands a trial] by jury for all issues so triable. ‘
Dated: October 9, 2018 oh

PLAINTIFF’S COMPLAINT FOR VIOLATIONS UNDER TCPA AND CIPA - 34

UT

18CV

 

 
Case 3:18-cv-02321-DMS-JLB Document1 Filed 10/09/18 PagelD.35 Page 35 of 35

Division:

Receipt Number: CAS105495
Cashier IDs akukura
Transaction Date: 10/09/2018
Payer Name: Collette Stark
CIVIL FILING FEE

For: Collette Stark

Case/Party: D-CAS-3-18-CV-002321 -001
Amount : $400.00

CASH
Amt Tendered: $409.00

Tota] Due: 400 00
_ Total Tenderad: $400 60
Change Aut: 0.00

Court Nama f USDC California Southern
ns

 

 

 

There will be a fee of $53.00
charged for any returned check.

 
